Citation Nr: 9914133	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-40 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Waiver of recovery of a loan guaranty indebtedness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1968 to June 1988.

The veteran was on active duty at the time that he obtained 
the Department of Veterans Affairs (VA) guaranteed loan that 
is the subject of this appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 decision of the Committee 
on Waivers and Compromises at the Los Angeles, California, 
Regional Office (RO).


REMAND

A review of the evidence of record discloses the amount of 
the appellant's loan guaranty indebtedness was established in 
1990, in the amount of $14,555, plus interest.  The veteran 
has not disputed the amount of the indebtedness.

The Board notes that the last financial information provided 
by the appellant was dated in September 1993, and as such, is 
now almost six years old.  Since his current financial status 
is unknown, and the possibility of a significant financial 
change exists, an updated financial status report, is 
necessary to a decision on this appeal.

Accordingly, the Board REMANDS the case to the RO for the 
following:

1.  The appellant should be provided with 
another financial status report form (VA 
Form 4-5655) and be asked to complete it.  
The RO should also invite the appellant 
to submit any documentation, including 
his income tax returns for 1997 and 1998, 
in support information reported in the 
financial status report.  The current 
financial status report should include 
financial information of the appellant's 
spouse.

2.  The appellant's claim should then be 
reviewed by the RO.  If the benefit 
sought continues to be denied, the 
appellant should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case should 
specifically address those other six 
elements found in 38 C.F.R. § 1.965 which 
the RO considers to be pertinent to the 
determination of whether the appellant 
should be accorded a waiver of his loan 
guaranty indebtedness under the standards 
of "equity and good conscience."  In 
particular, the fault of the appellant 
and the possibility of unjust enrichment 
and/or undue hardship should be 
addressed.  The RO should also identify 
any other elements that should be applied 
to the facts and circumstances of this 
case indicating a need for reasonableness 
and moderation in the exercise of the 
Government's rights.


The purpose of this REMAND is to procure clarifying data and 
to ensure due process of law.  The Board intimates no 
opinion, either legal or factual, as to the determination 
warranted in this case by reason of this REMAND.  No action 
by the appellant is required, until he is so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



